DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed April 26, 2021.  Claims 1-15 have been withdrawn.  Claims 16, 31, and 32 have been amended.  Claims 1-32 are pending.  The Examiner notes claim 16 recites newly added limitations that are not marked as underlined “electronically embed a tag of at least one of an attribute for matching phrases to a new logical level of phrases until no new matches are stored after a full matching round for determining matched meanings” and has amended the limitation from “generate a target language response by the generator” (claims filed 1/23/2019) to “generating a target language response by the generator”, where all of limitation is marked as underlined instead of markings to indicate “e” is cancelled and “ing” is added.  

Specification
The disclosure is objected to because of the following informalities: paragraph 0017 refers to the acronym “WBI” and “PBI”, without providing the definition/description of the acronym at the first recitation.
Paragraph 0079 refers to “Figure 12”, however the drawings provides Figure 12A and Figure 12B.  
Appropriate correction is required.

Claim Objections
Claims 28 and 30 are objected to because of the following informalities:  Claim 28 recites the acronym “SS” without providing the definition/description of the acronym at the first recitation.  Claim 30 incorporates the objection by dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 16 recites the limitation "the generator" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 17-30 are similarly rejected by dependency of independent claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 recite(s) a semantic based NLU processing  system based on a bi-directional linkset pattern matching across logical 
The recited limitations are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind, wherein nothing in the claim elements precludes the steps from practically being performed in the mind. The steps to receive at least a first input is a data gathering step; converting the first input into known words (using word-level patterns) can be achieved by a person reading a string of text and mentally parsing to identify individual words; converting words into phrases (using phrase-level patterns), wherein phrases can be syntactic patterns which form a consolidation set (CS) to reduce the combinations can be achieved by a person grouping words into phrases based on syntactic patterns; embedding a tag of at least one attribute for matching phrases to a new logical level of phrases until no new matches are stored after a full matching round determining matched meanings can be achieved by a person marking features of the organizing phrases based on the marked or highlighted feature; intersecting matched meanings with a current context can be 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of machine interface and processor for performing steps of the processes.  The recited elements are recited at a high level of generality (generic components for performing generic computer functionality) such that the elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.   The claim is not patent eligible.
Claim 31 recites limitations for semantic-based NLU processing with steps to receive an input comprising at least one of words or patterns; embedding a tag to at least one of the words or patterns into representing one of the following roles of actor, undergoer, position, predicate, goal, or attributes of statement or question; receive at least a second input including a question, electronically embedded attribute tags  are matched in a bi-directional linkset pattern, wherein hierarchical matching attribute by attribute of at least the second input with the first input in a first logical level is based on meaning of at least a word or pattern in context of the other attributes proceeded by at least a second round of matching attribute by attribute in at least a second logical level and stored in a second set, said hierarchical matching occurring until no new attribute matches are made; wherein patterns matched start at the first word and finish at the last word and patterns match until no new matches are found, matched patterns convert to their meanings by the meaning matcher, and matched meanings intersect with current context, which is a collection of previously identified meanings by the context engine; and generate a response to the question for machine interface by the generator based on the intersection of matched meaning and current context, said response comprising at least one of a targeted natural language voice response, textual response, form-fill, signal activation, computational processing, or peripheral device actuation.  The recited limitations are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind, wherein nothing in the claim elements precludes the steps from practically being performed in the mind.  The recite steps for receiving input can be achieved by the person reading text, the step for embedding a tag to at least one of the words can be achieved by the person mentally parsing text 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of machine interface, meaning matcher, context engine, generator and processor for performing steps of the processes.  The recited elements are recited at a high level of generality (generic components for performing generic computer functionality) such that the elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional 
Claim 32 recites limitations for semantic-based NLU processing with steps to receive a first input comprising at least one of words or patterns; parsing at least one of said words or patterns from the received input into at least one of the following attributes of: actor, undergoer, position, predicate, goal, or attributes of statement or question; receive at least a second input parsed by said attributes and said parsed patterns matched in a bi-directional linkset pattern based on meaning of at least a word or pattern in context of the other attributes, wherein hierarchical matching attribute by attribute of at least the second input with the first input in a first logical level and copied for storing in a first set is proceeded by at least a second round of matching attribute by attribute in at least a second logical level and copied for storing in a second set, said hierarchical matching occurring until no new attribute matches; perform a linkset intersection of copies of matched meaning and current context to effect a word sense disambiguation 15without corruption of stored patterns from an actual match; and generate a response to the at least second input for machine interface based on the intersection of matched meaning and current context, said response comprising at least one of an Automatic Speech Recognition, Interactive Voice Response, Natural Language Processing, or Fully Automatic High Quality Machine Translation.  
The recited limitations are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind, wherein nothing in the 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a processor for performing steps of the processes.  The recited elements are recited at a high level of generality (generic components for performing generic computer functionality) such that the elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with 
Dependent claims 17-21, 23, and 25-30 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 17-19, the recited attribute, input, and lists features merely recite data organization and manipulation intended use features of the data utilized in the invention.
Regarding claim 20, the step of embedding a tag is a step that can be achieved by the person mentally remembering special attributes or can be achieved by the person using pen and paper to highlight or note the attributes.
Regarding claim 21, the recited ASR component can be achieved by a person mentally hearing and recognizing what is spoken.  The recited ASR is recited at a high level of generality such that it amounts to no more than mere instructions to apply a judicial exception using a generic computer component.
Regarding claim 23, the recited NLP component can be achieved by a person mentally hearing, recognizing and understanding what is spoken.  The recited NLP is recited at a high level of generality such that it amounts to no more than mere instructions to apply a judicial exception using a generic computer component.
Regarding claim 25, the recognizing step can be achieved by a person mentally hearing and recognizing what is spoken.  
Regarding claims 26-30, the recited pattern matched start and finishing location, matched pattern converting and matched meanings intersecting features are mental processing steps that can be achieved by the person mentally beginning processing at the first word and proceeding to the last word, mentally converting patterns to meanings and mentally comparing meanings to known meanings/contexts, where the mental processing features that can be achieved by the person mentally comparing and matching meanings, mentally choosing responses based on the processing, generating response based on the matching and creating processing, where determining meanings using dictionary or contextual layers can be achieved by the person reading a dictionary or mentally processing contextual data, generating a response as a voice response can be achieved by the person speaking mentally processed responses.
This judicial exception is not integrated into a practical application because the dependent claim features claims 17-21, 23, and 25-30 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim features of dependent claims 17-21, 23, and 25-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the recited features either are mental processes or amount to no more than mere instructions to apply the exception using generic computer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 23, 26-28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (US Patent Application Publication No. 2010/0030553).
Ball teaches methods for performing linguistic analysis.  Regarding claim 16, Ball teaches a semantic-based NLU processing system based on a bi-directional linkset pattern matching across logical levels [para 0013] for machine interface [0096 – as provided in features of computers, laptops, mobile phones or PDAs], said system [para 0024; 0096-00997 – where the features of the invention are performed via object oriented programming to perform the NLU processing] comprising: a processor coupled to a memory element with stored instructions [para 0024; 0096-0097], when an input text of length L.sub.1 is examined to identify a series of words]; converting words into phrases (using phrase-level patterns), wherein phrases can be syntactic patterns which form a consolidation set (CS) to reduce the combinations [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns]; electronically embed a tag of at least one of an attribute [para 0049 -- Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word;  0050-0054 -- Attributes describe other word properties such as negative, third person and verb properties such as being intransitive, conditional and passive. Similarly, the grammar use word "[article]" may be linked to a list of phrases such as "[article] [noun]" and "[article] [adjective] [noun]" to describe the possible valid phrase elements starting with "[article]" – where linking attributes to a word provides a form of tagging the word] for matching phrases to a new logical level of phrases until no new matches are stored after a full matching round for determining matched meanings [Fig, 4B, 4D, 8, 9A; para 0045 -0056; 0059-0060;  0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns; para 0105; 0106 -- parse round number four, the sentence "[Noun Phrase] [Verb Phrase] [Noun Phrase]" matches with a known grammatical phrase in the database, that is a Subject-Verb-DO clause or "[SVO Clause]". The process ends when the sentence converges; 0113-0133]; intersecting matched meanings with a current context [para 0044-0060; 0074; 0079; 0084-0090 – previous/current/next pattern; 0107 (embedding)];  and generating a target language response by the generator wherein the response is at least one of natural language processing or machine translation [para 0091-0095 – language generation…generate a sentence from the output –where the sentence output is in the targeted language and is a textual response].    
Regarding claim 32, Ball teaches a language processing system based on a bi-directional linkset pattern matching across logical levels [para 0013] said system [para 0024; 0096-00997 – where the features of the invention are performed via object oriented programming to perform the language processing] comprising: a processor coupled to a memory element with stored instructions [para 0024; 0096-0097], when implemented by the processor,  to perform the steps of receiving an input comprising at least one of words or patterns [para 0044 – input text -- an input text of length L.sub.1 is examined to identify a series of words];  parsing at least one of said words or patterns actor, undergoer, position, predicate, goal, or attributes of statement or question [text parsing 130; para 0045 -0056; 0068-0070; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; para 0084-0090 – Noun/Verb/SVC;  0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns; para 0105; 0106 -- parse round number four, the sentence "[Noun Phrase] [Verb Phrase] [Noun Phrase]" matches with a known grammatical phrase in the database, that is a Subject-Verb-DO clause or "[SVO Clause]". The process ends when the sentence converges; 0113-0133];  receive at least a second input [para 0099; 0101] parsed by attributes parsed patterns are matched in a bi-directional linkset pattern based on meaning of at least a word or pattern in context of the other attributes [Fig 4B, 4D, 8, 9A; para 0015-0018; 0024; 0049; 0060 – where processing occurs at word level, clause level, phrase level for several rounds], wherein hierarchical matching attribute by attribute of at least the second input with the first input in a first logical level and copied for storing is proceeded by at least a second round of matching attribute by attribute in at least a second logical level and copied for storing in a second set, said hierarchical matching occurring until no new attribute matches are made [Fig 4B, 4D, 8, 9A; para 0045-0056; 0071 --SVO Overphrase for further parse rounds; 0075-0078 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080-0081 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; para 0084-0090 – Noun/Verb/SVC;  0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0092-0094; 0109; 0137];  wherein patterns matched start at the first word and finish at the last word [para 0045-0047 – processing starts at first word through end of file character] and patterns match until no new matches are found [para 0059-0060], matched patterns convert to their meanings [para 0044-0060; 0074; 0079; 0084-0090; 0107]; perform a linkset of copies of matched meaning and current context to effect a word sense disambiguation without corruption of stored patterns from an actual match  [para 0044-0060; 0074; 0079; 0084-0095 – inconsistent senses are removed….previous/current/next pattern; 0107];  and generate a response to the second input for machine interface based on the intersection of matched meaning and current context  wherein the response is at least one of natural language processing or machine translation [para 0091-0095 – language generation…generate a sentence from the output –where the sentence output is in the targeted language and is a textual response].    
Regarding claim 17, Ball teaches further comprising attributes that provide level details and assigned to matched patterns for subsequent matching [Fig 4B, 4D, 8, 9A; para 0015-0018; 0024; 0049; 0060 – where processing occurs at word level, clause level, phrase level for several rounds]. 
Regarding claim 18, Ball teaches a received input comprises at least one of a sound feature, written character, letter, symbol, or phrase representing a collection of semantic elements [para 0044 -- an input text of length L.sub.1 is examined to identify a series of words]. 
Regarding claim 19, Ball teaches comprising a list of one or more symbols or words or phrases that connect to a set of associations, forming a list of sets of elements, wherein the list of sets of elements is a List Set (LS) [Fig. 4A; para 0049-0054 - Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word via mechanisms such as software-based array lists]. 
Regarding claim 20, Ball teaches further comprising the step of embedding a tag [para 0049 -- Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word;  0050-0054 -- Attributes describe other word properties such as negative, third person and verb properties such as being intransitive, conditional and passive. Similarly, the grammar use word "[article]" may be linked to a list of phrases such as "[article] [noun]" and "[article] [adjective] [noun]" to describe the possible valid phrase elements starting with "[article]" – where linking attributes to a word provides a form of tagging the word] to at least one of the matched attributes for subsequent matching, matched to a new logical level until no new matches are stored after a full matching round [Figures 5, 8 ,9A-9B; p0060-- if all phrases have been compared with the input sentence, the outcome of the phrase matching procedure 215 is that no matching phrase is found 220
Regarding claim 23, Ball teaches comprising a Natural Language Processing (NLP) component, wherein the NLP comprises pattern matching to process the accessed received input, wherein such analysis automatically finds at least one sentence comprising a plurality of disambiguated words [para 0096-0098 –task processing of the OO system programming;  para 0044 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; 0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns].
Regarding claim 27, Ball teaches the meaning is determined through a combination of at least one of a dictionary definition layer, encyclopedic layer, or a contextual layer [para 0084; para 0087 – attributes for liquid, business, person provide a form of contextual layer meaning determination. 
Regarding claim 28, Ball teaches wherein the contextual layer derives equality of meaning of an SS by matching the meanings of semantic label elements, wherein the semantic label elements are language-independent relations comprised of at least one of an actor, undergoer, position, predicate, and goal associated with a stored SS [para 0084-0090 – Noun/Verb/SVC]. 
Regarding claim 26, Ball teaches patterns matched start at the first word and finish at the last word [para 0045-0047 – processing starts at first word through end of file character] and matching patterns until no new matches are found [para 0059-0060] matched patterns convert to their meanings [para  0044-0060; 0084-0090] and; matched meanings intersect with current context, which is a collection of previously identified meanings [para 0044-0060; 0074; 0079; 0084-0090; 0107].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Nash-Walker et al (US Patent Application Publication No. 2014/0046967).
Regarding claim 21, Ball teaches a pattern matching to process the accessed data structure sequence, wherein such analysis automatically finds at least one 
Regarding claim 22, the combination of Ball and Nash-Walker teaches said linguistic analysis by said processor uses an Interactive Voice Response (IVR) [Nash-Walker’s IVR system 120] component to process the accessed data structure sequence for said pattern matching, wherein said processor further uses said IVR component automatically to generate at least one response associated with another data structure sequence associated with at least one reverse pattern in a structural hierarchy of such other data structure sequence [p0013]. 
Regarding claim 24, the combination of Ball and Nash-Walker teaches said linguistic analysis by said processor uses a Fully Automatic High Quality Machine Translation (FAHQMT) component [para 0092-0095 ; 0134-0136] and the NLP component to process the accessed data structure sequence, wherein such analysis automatically resolves at least one phrase to unambiguous content [p0016] and generation using response capability of an Interactive Voice Response (IVR) component for voice or text-based response [Nash-Walker’s IVR system 120]. 
Regarding claim 25, Ball teaches to recognizing at least one disambiguated word [p0016] but fails to teach processing at least one accent according to one or more attribute limiter.  However, processing accent data in linguistic analysis was well known and one having ordinary skill in the art would have recognized the advantages of utilizing accent information in processing voice-based linguistic analysis to recognize a disambiguated word, so as to improve the matching accuracy of the system and reduce errors of the matching and analysis algorithms.


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Sugihara et al (US Patent Application Publication No. 2006/0235689), hereinafter Sugihara.
Regarding claim 29, Ball teaches generation of a response where the response is a textual response [para 0091-0095].  Ball fails to teach the response is generated in response to a question as input.  Sugihara discloses [Fig. 4, 5, 6, 7]  a question and answering system, where answer candidate inspection unit determines whether each word of a sentence obtained as a result of the search processing has a similar lexical meaning to that of each word of the input question, where the meaning and relation of components of a question sentence are analyzed from the lexical and semantic combination in the question sentence and an answer candidate is selected based on the analysis result [para 0052-0077].  Sugihara teaches the system is advantageous in provided precise answers to questions input by a user [para 0002].  One having ordinary skill in the art at the time of the invention would have recognized the 
Regarding claim 30, the combination of Ball and Sugihara teaches matching all semantic labels and ignoring any question words from the matching step, to short-list valid answers for use in generating a semantic meaning for an answer [Sugihara para 0052-0077 – meaning focus from the question "Who is a baseball player who went to Hiroshima in 2003?" – has meaning focus for baseball player, place name, and baseball team ---but not for who].
Regarding claim 31, Ball teaches a semantic-based NLU processing system based on a bi-directional linkset pattern matching across logical levels [para 0013] for machine interface [0096 – as provided in features of computers, laptops, mobile phones or PDAs], said system [para 0024; 0096-00997 – where the features of the invention are performed via object oriented programming to perform the NLU processing] comprising: a meaning matcher [para 0087; 0091; 0132]; a context engine [para 0087-0090]; a generator [para 0091-0095] ; a processor coupled to a memory element with stored instructions [para 0024; 0096-0097], when implemented by the processor,  to perform the steps of receiving an input comprising words or patterns [para 0044 – input text]; electronically embedding a tag [para 0049 -- Each known word in the database has an associated set of grammar uses, attributes, senses and phrases that are linked directly to this word;  0050-0054 -- Attributes describe other word properties such as negative, third person and verb properties such as being intransitive, conditional and passive. Similarly, the grammar use word "[article]" may be linked to a list of phrases such as "[article] [noun]" and "[article] [adjective] [noun]" to describe the possible valid phrase elements starting with "[article]" – where linking attributes to a word provides a form of tagging the word] to at least one of the words or patterns into at least one of the following roles of actor, undergoer, position, predicate, goal, or attributes of statement or question [para 0045 -0056; 0067; 0071 --SVO Overphrase for further parse rounds; 0077 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; para 0084-0090 – Noun/Verb/SVC;  0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0087-0090 -- determines a more appropriate meaning for a word by matching the attribute of the word and its neighboring words with stored patterns; para 0105; 0106 -- parse round number four, the sentence "[Noun Phrase] [Verb Phrase] [Noun Phrase]" matches with a known grammatical phrase in the database, that is a Subject-Verb-DO clause or "[SVO Clause]". The process ends when the sentence converges; 0113-0133]; receive at least a second input [para 0099; 0101] electronically embedded attribute tags are matched in a bi-directional linkset pattern [Fig 4B, 4D, 8, 9A; para 0015-0018; 0024; 0049; 0060 – where processing occurs at word level, clause level, phrase level for several rounds], wherein hierarchical matching attribute by attribute of at least the second input with the first input in a first logical level is based on meaning of at least a word or pattern in context of the other attributes proceeded by at least a second round of matching attribute by attribute in at least a second logical level and stored in a SVO Overphrase for further parse rounds; 0075-0078 --number of similar phrase patterns to be stored, grammatically and semantically similar patterns can be stored and effective disambiguation effected upon analysis of the input text; 0080-0081 -- further word-sense disambiguation will reduce the number of valid word-senses from the selection linked to the initial words; para 0084-0090 – Noun/Verb/SVC;  0085 -- word's senses are then tested for consistency with the matched pattern and all inconsistent senses are removed from the next round; 0092-0094; 0109; 0137];  wherein patterns matched start at the first word and finish at the last word [para 0045-0047 – processing starts at first word through end of file character] and patterns match until no new matches are found [para 0059-0060], matched patterns convert to their meanings by the meaning matcher [para 0044-0060; 0074; 0079; 0084-0090; 0107], and matched meanings intersect with current context, which is a collection of previously identified meanings by the context engine [para 0044-0060; 0074; 0079; 0084-0090 – previous/current/next pattern; 0107]; and generate a response to the machine interface by the generator based on the intersection of matched meaning and current context  [para 0091-0095 – language generation…generate a sentence from the output], said response comprising at least one of a targeted natural language voice response, textual response, form-fill, signal activation, computational processing, or peripheral device actuation  [para 0091-0095 – language generation…generate a sentence from the output –where the sentence output is in the targeted language and is a textual response].    Ball fails to teach the response is generated in response to a question as input.  Sugihara discloses [Fig. 4, 5, 6, 7]  a .

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues the recited electronic tagging and copy intersection limitations should be construed as an additional element amounting to significantly more than a judicial exception.  The Examiner respectfully disagrees.  The Examiner notes, the recited electronic tagging and copy intersection limitations are not additional elements, but are merely recited steps/processes that are to be performed and do not positively recite any additional elements.  The electronic tagging and copy intersection limitations are steps/processes to be performed by the recited generic processor.  The processor is recited at a high level of generality (generic components for performing generic 
Applicant argues Applicant’s claims now recite limitations to a transformatively tangible concept (hierarchical pattern matching for phrase meaning/context relying on electronically tagged attributes and intersection of matched meaning and context from copied lists), fundamentally different from the abstract concept of a formula or a mathematical equation.  The Examiner respectfully disagrees.  Applicant’s hierarchical pattern matching is not a tangible concept, but is an abstract concept of mentally processing phrase meaning and context that utilizes the capabilities of a person to tag/mark features of phrases and to mentally match, arrange and/or sort the phrases based on a context.  As indicated in the rejection above, the features recited in the claims are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind, wherein nothing in the claim elements precludes the steps from practically being performed in the mind.    f a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, than it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Applicant argues Applicant’s claims do more than merely recite a generic implementation of computer components, and instead, interrelate specific transformative steps involving structural limitations in order to effectuate the end outcome of computer-mediated linguistic analysis.  The Examiner respectfully disagrees.  The Examiner notes, the claims merely recite a generic processor (and/or meaning matcher; context engine; generator) for performing steps of the processes.  The recited elements are recited at a high level of .
Applicant remarks Ball provides only one result when a sequence of words is provided, whereas in Applicant’s invention, there has been more than one result to a sequence of words.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more than one result to a sequence of words are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant remarks Application’s invention discloses a two-step model utilizing a layered structure model, where labeling the semantic elements the semantic validation step is completely separated from the syntactic step.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a two-step model utilizing a layered structure model, where labeling the semantic elements the semantic validation step is completely separated from the syntactic step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Ball fails to disclose set-based matching or parsing technique.  The Examiner respectfully disagrees.  At [para 0055-0060] Ball teaches the mth word of Phrase k, Pk(m), is paired and compared with the corresponding word in the input sentence, Wj(m+i-1), for m=2 . . . N.sub.k; and grammar use words linked to Wj(m+i-1) will be used to make the comparison.  Where the paired/linked words provide for set-based matching and parsing.
Applicant argues Ball fails to teach or disclose providing different types of Consolidation sets created for similar sentences in different languages.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing different types of Consolidation sets created for similar sentences in different languages) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Ball fails to disclose on “Miss snapshot pattern.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Miss snapshot pattern) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues Nash-Walker teaches away from addressing an issue on processing different languages, where each language selects from phones.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing different languages, where each language selects from phones) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Nash-Walker teaches away from determining data and phrases with respect to words used in sentence composition and is silent about language or word sequence.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Ball teaches determining data and phrases with respect to words used in sentence composition and provides for natural language processing of word sequences.
Applicant argues Nash-Walker, in combination with Ball, fail to anticipate, teach, suggest, or motivate the Applicants limitations related to ‘electronic tagging’, ‘weighted links’ for more efficient pattern matching, ‘copy intersection’ for corrupt-free stored sets, etc.   Additionally, Applicant argues, Ball and Nash-Walker fail to teach, suggest, or motivate for any pattern matching efficiencies for natural language processing.   The Examiner notes, as indicated in the rejections above the limitations of electronic tagging and copy intersection are taught or suggested by Ball and the limitation of weighted links is not recited in the rejected 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659